Citation Nr: 0525023	
Decision Date: 09/14/05    Archive Date: 09/21/05

DOCKET NO.  04-11 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for hemorrhoids.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty March 1951 to March 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, that denied the veteran's 
claims of entitlement to service connection for hypertension, 
hemorrhoids, tinnitus and psychiatric disability.  The 
veteran perfected a timely appeal of this determination to 
the Board.

The veteran's claims seeking service connection for tinnitus 
and psychiatric disability are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no medical evidence showing that veteran has 
hypertension.

2.  There is no medical evidence showing that veteran has 
hemorrhoids.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

2.  Hemorrhoids were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a claimant in the development 
of a claim.  Guidelines for the implementation of the VCAA 
that amended VA regulations were published in the Federal 
Register in August 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  The Board finds that all relevant 
evidence has been obtained with regard to the veteran's 
claims of entitlement to service connection for hypertension 
and hemorrhoids, and that the requirements of the VCAA have 
been satisfied.

The VCAA and its implementing regulations set forth VA's 
amended duties to notify and assist a claimant in developing 
information and evidence necessary to substantiate a claim.  
With regard to the former duty, under 38 U.S.C.A. § 5103, VA 
must notify the claimant of the information and evidence not 
of record that is necessary to substantiate the claim, which 
information and evidence that VA will seek to provide and 
which information and evidence the claimant is expected to 
provide.  Furthermore, in compliance with 38 C.F.R. 
§ 3.159(b), the notification should include the request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The veteran and his representative have been afforded a 
Statement of the Case (SOC) that provided notice of the law 
and regulations, as well as the reasons and bases for the 
RO's determinations.  By way of this document, as well as the 
RO's April 2003 "VCAA" letter, which was issued prior to 
the August 2003 rating action, see Pelegrini, VA carefully 
advised him of the information and evidence necessary to 
substantiate his claim and the importance of doing so.  Id.  
In light of the foregoing, the Board concludes that the 
veteran was effectively furnished notice of the type of 
evidence that he needed to send to VA, the types of evidence 
VA would assist him in obtaining, as well as the need to 
submit any evidence that might substantiate his claims that 
was in his possession, see Pelegrini, ensuring the essential 
fairness of the adjudication.  See Mayfield v. Nicholson, 19 
Vet. App. at 119.  Moreover, he has not asserted that he was 
prejudiced in any way by VA's development of this appeal.  
See Mayfield; Pelegrini.  

For these reasons, the notices contained in VA's 
communications with the veteran, whether they were via 
letter, the RO's rating decision, or the SOC, when cobbled 
together, see Mayfield, substantially complied with the 
specificity requirements of Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (identifying the evidence to substantiate the 
claim and the relative duties of VA and the claimant to 
obtain evidence); Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice); 
and 38 C.F.R. § 3.159(b) (the content of the notice 
requirement pertaining to "any evidence" in the claimant's 
possession or a similar request to that effect).  

The Board points out that the VCAA only requires that VA 
satisfy its duty to notify, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard; Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(2004) (harmless error).  Therefore, any error with respect 
to the timing of the VCAA notices, as well as any error in 
not providing a single notice to the veteran covering all 
content requirements, was harmless.  See 38 C.F.R. § 20.1102; 
see also Mayfield, 19 Vet. App. at 123.

With respect to VA's duty to assist, the Board notes that VA 
has associated with the claims folder the veteran's service 
medical and pertinent post-service private and VA treatment 
records.  In this case, to date, the veteran has not been 
afforded a formal VA examination in conjunction with these 
claims.  Under the law, VA must afford the veteran such an 
examination, with an opinion as to the etiology of his 
claimed disorder, when obtaining such an opinion is 
"necessary" under 38 U.S.C.A. § 5103A(d) when:  (1) there 
is competent evidence that the veteran has a current 
disability (or persistent or recurrent symptoms of a 
disability), (2) there is evidence establishing that the 
veteran suffered an event, injury or disease in service or 
has a disease or symptoms of a disease within a specified 
presumptive period, (3) there is an indication the current 
disability or symptoms may be associated with service, and 
(4) there is not sufficient medical evidence to make a 
decision.  See 38 U.S.C.A. § 5103A(c)(4).  

Here, as the RO has pointed out, the medical evidence, both 
VA and private, is negative for any diagnosis of either 
hypertension or hemorrhoids.  As such, there is no reasonable 
possibility that a VA examination would result in findings 
favorable to the veteran.  Accordingly, the Board finds that 
an etiology opinion is not "necessary."  See generally 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

In light of the foregoing, the Board finds that the veteran 
has been provided with adequate notice of the evidence needed 
to successfully prove his claims and that there is no 
prejudice to him by appellate consideration of his 
hypertension and hemorrhoids claims at this time, without a 
remand of the case to the RO for further development or to 
give his representative another opportunity to present 
additional evidence and/or argument because the essential 
fairness of the adjudication was maintained.  See Mayfield; 
see also Bernard v. Brown, supra.  In this case, the record 
on appeal demonstrates the futility of any further 
evidentiary development, and that there is no possibility 
that additional assistance would further aid him in 
substantiating his claims.  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Background and Analysis

The veteran asserts in essence, that he has had hypertension 
and hemorrhoids since his period of combat service during the 
Korean Conflict.  As such, he maintains that service 
connection is warranted for both conditions.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  In addition, for certain chronic 
diseases, including hypertension, a presumption of service 
connection arises if the disease is manifested to a degree of 
10 percent within a prescribed period following discharge 
from service; the presumptive period for hypertension is one 
year.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

The law also provides that service connection may be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  In determining whether service connection is 
warranted for a disability, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed the lay and medical evidence in 
detail; however, because this appeal turns on whether the 
veteran has hypertension or hemorrhoids, the Board will focus 
its discussion to the evidence that addresses this question.  
See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Here, the service medical records are negative for complaint 
or treatment for either condition.  The veteran asserts, 
however, that he served in combat, and reports that given the 
circumstances, "very little record keeping was done."  
Significantly, though, none of the post-service medical 
evidence shows that he has been diagnosed as having either 
condition.  As such, the Board must deny these claims because 
the there is no medical evidence indicating that the veteran 
currently suffers from either hypertension or hemorrhoids.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see 
also Gilpin v. West, 155 F.3d 1353, 1355-56 (Fed. Cir. 1998).

In reaching these determinations, the Board does not question 
the sincerity of the veteran's conviction that he has 
hypertension and hemorrhoids due to service.  The Board 
notes, however, that as a lay person, the veteran is not 
competent to establish a medical diagnosis or show a medical 
etiology merely by his own assertions; such matters require 
medical expertise.  38 C.F.R. § 3.159(a)(1) (Competent 
medical evidence means evidence provided by a person who is 
qualified through education, training or experience to offer 
medical diagnoses, statements or opinions.  See Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004); see also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Because he is not 
professionally qualified to offer a diagnosis or suggest a 
possible medical etiology for his reported hypertension and 
hemorrhoids, and since there is no competent medical evidence 
showing that he has either condition, even though 38 U.S.C.A. 
§ 1154(b) and 38 C.F.R. § 3.304(d) are applicable to this 
claim, in the absence of a current disability, service 
connection cannot be established because there is clear and 
convincing proof rebutting the presumption of service 
connection.  See Collette v. Brown, 82 F.3d 389, 392-93 (Fed. 
Cir. 1996); see also Degmetich v. Brown, 104 F.3d 1328, 1331-
33 (Fed. Cir. 1997).


ORDER

Service connection for hypertension is denied.

Service connection for hemorrhoids is denied.


REMAND

Also before the Board are the veteran's claims of service 
connection for tinnitus and psychiatric disability.  For the 
reasons set forth below, the Board concludes that it has no 
discretion and must remand these issues for further 
development and adjudication.

The veteran asserts that his tinnitus and psychiatric 
disability are related to combat.  As a preliminary matter, 
the Board observes that despite the veteran's contention, in 
adjudicating these claims, to date, the RO has not considered 
the application of 38 U.S.C.A. § 1154(b) (West 2002) or 
38 C.F.R. § 3.304(d) (2004).  On remand, the RO must 
specifically consider that law and regulation.  See Dambach 
v. Gober, 223 F.3d 1376, 1380 (Fed. Cir. 2000).  

In support of his tinnitus claim, the veteran points out that 
service connection has been established for bilateral hearing 
loss due to his in-service acoustic trauma, which he reports 
occurred while he served in combat during the Korean 
Conflict.  In addition, although the RO afforded him a formal 
VA audiological evaluation, and that in the examination 
report the examiner opined it was unlikely that his tinnitus 
was related to service, in a July 2004 statement, the veteran 
indicated that an examiner at the Salem, Virginia, VA Medical 
Center told him that his tinnitus was related to his hearing 
loss and to service.

Here, VA outpatient treatment records, dated since December 
2002, have not been associated with the claims folder.  
Because records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file, see Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992), the RO must obtain these records.  Further, the 
law requires VA to obtain these outstanding VA records.  See 
38 U.S.C.A. § 5103A(b-c) (West 2002); 38 C.F.R. § 3.159(c) 
(2004).  As such, the Board has no discretion and must remand 
this claim for compliance with the VCAA.

With respect to his psychiatric disability claim, in his 
recent statements, the veteran explained that his psychiatric 
disability was manifested by "combat stress," including 
nightmares, flashbacks and intrusive thoughts of his combat 
experiences during the Korean Conflict.  The Board interprets 
the veteran's claim of psychiatric disability, therefore, to 
include post-traumatic stress disorder (PTSD).  To date, 
however, the RO has neither associated the veteran's service 
personnel records with the claims folder, nor attempted to 
determine whether there is any evidence supporting the 
occurrence of the veteran's reported in-service stressful 
experiences, which include being subjected to enemy fire.  

Further, the veteran reports receiving VA treatment for his 
psychiatric disability at the Salem, Virginia, VA Medical 
Center.  As noted above, records of his treatment, dated 
since December 2002, have not been associated with the claims 
folder, and those of record do not show treatment for this 
condition.  As such, the Board has no discretion but to 
remand this case for further development, to include 
associating his outstanding VA records with the claims file.

To date, VA has not attempted to corroborate the veteran's 
reported stressors related to his service during the Korean 
Conflict.  Accordingly, the RO must contact the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR) in an 
effort to corroborate the veteran's reported in-service 
stressful experiences.  Thereafter, the Board finds that the 
veteran must be afforded a VA psychiatric examination to 
determine whether he has a psychiatric disability, to 
specifically include PTSD, that is related to service.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers that have 
treated him since service for tinnitus 
and psychiatric problems.  This should 
specifically include records of his 
treatment, dated since December 2002, at 
the Salem, Virginia, VA Medical Center.  
The aid of the veteran in securing these 
records, to include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.  

2.  The RO should use all available 
resources, to include the assistance of 
the National Personnel Records Center 
(NPRC), to obtain the veteran's service 
personnel records to identify his dates 
of service in Korea.  If any requested 
records are not available, or if the 
search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file, 
and the veteran should be informed in 
writing.  

3.  After associating with the claims 
folder any outstanding records, the RO 
schedule the veteran for an appropriate 
VA examination to determine whether he 
has tinnitus that is related to service, 
including to his reported in-service 
combat-related acoustic trauma, or is 
related to his service-connected 
bilateral hearing loss.  It is imperative 
that the examiner reviews the evidence in 
his claims folder, including a complete 
copy of this REMAND, and acknowledges 
such review in his or her report.  The 
examination report should reflect 
consideration of the veteran's 
documented, relevant medical history.  
All appropriate tests and studies should 
be conducted, and all clinical findings 
should be reported in detail.  
Thereafter, the examiner should opine as 
to whether it is at least as likely as 
not that the veteran has tinnitus that is 
related to service, or to his service-
connected bilateral hearing loss.  All 
examination findings and the complete 
rationale for all opinions expressed and 
conclusions reached should be set forth 
in a legible report.

4.  The RO must review the entire claims 
file, including the veteran's previous 
statements of stressors and any 
additional information submitted by the 
veteran subsequent to this remand and 
prepare a summary of all claimed 
stressors.  This summary and all 
associated documents should be sent to 
the USASCRUR, 7798 Cissna Road, 
Springfield, VA 22150.  The USASCRUR 
should be requested to provide any 
information that might corroborate the 
veteran's alleged stressors, which he 
states occurred during his combat service 
during the Korean Conflict.  If the RO is 
unable to corroborate a stressor, the RO 
must inform the veteran of the results of 
the requests for information about the 
stressors.

5.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should afford the 
veteran a VA psychiatric examination to 
determine the nature, extent and etiology 
of any psychiatric disability found to be 
present.  The claims folder should be 
made available to the examiner for review 
in conjunction with the examination, and 
the examiner should acknowledge such 
review in the examination report.  All 
necessary tests should be conducted, and 
the examiner must rule in or exclude a 
diagnosis of PTSD.  The report of 
examination should contain a detailed 
account of all manifestations of any 
psychiatric disability found to be 
present.  If the examiner diagnoses the 
veteran as having PTSD, the examiner 
should indicate the stressor(s) 
underlying that diagnosis.  The 
examination report should reflect that a 
review of the claims folder was 
conducted.  The examiner must set forth 
the complete rationale underlying any 
conclusions or opinions expressed, in a 
legible report.

6.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should readjudicate the 
veteran's claims in light of all 
pertinent evidence and legal authority.  
In doing so, when readjudicating the 
veteran's tinnitus and psychiatric 
disability claims, the RO must 
specifically consider 38 U.S.C.A. 
§ 1154(b) and 38 C.F.R. § 3.304(d).  

7.  The veteran and his representative 
must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


